DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-6, 8 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nakayama et al (US 20170137571), cited in IDS.

Nakayama discloses a polyimide film obtained by the following method: (i) applying a polyamic acid solution composition, which includes at least one of the following solvents: N-methyl formamide, N,N-dimethylpropionamide (claimed in instant Application), N,N-dimethylisobutylamide and tetramethylurea, and a polyamic acid, to a substrate; and then (ii) imidizing the polyamic acid by Subjecting the composition to heat treatment, to obtain the polyimide film (see Abstract).

Nakayama teaches that The polyamic acid solution was applied on a glass plate as a substrate with a bar coater. The resulting film was heated from 50° C to 120° C at a temperature-increasing rate of 5°C/min and heated at the same temperature for 60 minutes, then heated to 150° C and heated at the same
temperature for 30 minutes, and then heated to 200° C and heated at the same temperature for 10 minutes, then heated to 250° C and heated at the same temperature for 10 minutes, and then heated to 450° C (see Example 71 at 0075).
Applicant uses very similar film preparations method (see printed publication at 0093-0095). 

The polyamic acid is obtained by reaction of 3,3'4,4'-biphenyltetracarboxylic dianhydride (s-BPDA) and p-phenylenediamine (PPD) in  N,N-dimethylisobutylamide (DMIB).

Note that  such solvents as N,N-dimethylisobutylamide and dimethylpropionamide can be used 
Interchangeably (see Abstract above).

Nakayama does not teach the physical properties of the polyimide films as they recited in claims 1, 6 and 13. 

As discussed above, the same polyimide is used by both  Nakayama and Applicant use the same or
It is well known that they primarily depend on polyimide structure and method of film preparation. 

"Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

As a result, Nakayama’s and Applicant’s films inherently have the same properties, unless unexpected results are presented.

Alternatively, it would have been obvious to a person of ordinary skills in the art to expect the same physical properties from Nakayama’s and Applicant’s films, since they have  the same polyimide structure and prepared at the same conditions.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-6 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al (WO 2015183056, published on 12-2015 cited herein with identical US 20160251545).

Yun discloses a polyimide film for flexible display substrate (see claim 24, meeting the limitations of claims 10-11).  Then polyimide obtained by reaction of  4,4'-(hexafluoroisopropylidene)diphthalic
anhydride (6FDA)and 2,2'-bis(trifluoromethyl)benzidine (TFMB) in N,N-diethylformamide (DEF) (see Table 1, test 4, Example 1-1 at 0182), meeting the corresponding limitations of claims 1-5 and 8-9.

Yun discloses that TFMB and para-phenylene diamine (PDA, see 0094) can be used together (see 0094).
Specifically, Yun teaches that the molar ratio of the diamine possessing a fluorinated substituent to the diamine having no fluorine atom is not limited and may be from 1:9 to 9:1, from 2:8 to 8:2 or from 3:7 to 7:3 (see 0091).

Yun does not teach the physical properties of the polyimide films as they recited in claims 1, 6 and 13. 

As discussed above, the same polyimide can be used by both  Yun and Applicant use the same or
It is well known that they primarily depend on polyimide structure and method of film preparation. 

Regarding the latter, Yun and Applicant use the same method of film casting using the same solvent, drying procedure at 80-140C with following curing at 80-400C (see 0137-0141), meeting the corresponding limitations of claim 12.

Applicant uses very similar film preparations method (see printed publication at 0093-0095) 

"Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Therefore, it would have been obvious to a person of ordinary skills in the art to expect the same physical properties from Yun’s and Applicant’s films, since they have  the same polyimide structure and prepared at the same conditions.

3.	Claims 7, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yun or Nakayama as applied to claims 1-6 and 8-13 above, and further in view of Wakita et al (US 20160002407).

Yun and Nakayama fail to teach end-capping agent claimed.

Wakita teaches  a polyimide film for flexible display substrate (see 0001), where the polymer can be constituted from BPDA, p-phenylenediamine and 2,2'-bis(trifluoromethyl)benzidine (see 0064).
Wakita discloses such end-capping agent as phthalic anhydride used at 0.1-60% mol relative to the acid dianhydride component (see 0073 and 0077).
Wakita  teaches  that the terminal of polymer chain may be end-capped with an end-cap agent in order to adjust the molecular weight within the preferred range (see 0070).
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ,  325 U.S. at 335, 65 USPQ at 301, see also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960), Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) and MPEP 2144.07.
Therefore, it would have been obvious to a person of ordinary skills in the art to use phthalic anhydride as an end-capping agent for molecular weight regulation, since it of a known material based on its suitability for its intended use. 



4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765